— Determination unanimously confirmed, without costs, and petition dismissed. Memorandum: In this CPLR article 78 proceeding transferred to us pursuant to CPLR 7804 (subd [g]), we conclude that respondents’ decision dismissing petitioner from the Central Police Services Law Enforcement Training Academy is supported by substantial evidence. This evidence is of sufficient quality and quantity to support respondents’ decision (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181). (Article 78 proceeding transferred by order of Supreme Court, Erie County, Mintz, J.) Present — Callahan, J. P., Doerr, Boomer, Green and Schnepp, JJ.